Case 18-00348        Doc 47     Filed 04/22/19     Entered 04/22/19 15:59:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 00348
         Pleashette Pinkston

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/05/2018.

         2) The plan was confirmed on 06/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 04/05/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-00348              Doc 47             Filed 04/22/19    Entered 04/22/19 15:59:46                 Desc         Page 2
                                                               of 3



 Receipts:

           Total paid by or on behalf of the debtor                         $5,444.91
           Less amount refunded to debtor                                       $0.00

 NET RECEIPTS:                                                                                                  $5,444.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $1,417.73
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                     $267.51
     Other                                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                              $1,685.24

 Attorney fees paid and disclosed by debtor:                              $350.00


 Scheduled Creditors:
 Creditor                                                   Claim         Claim            Claim        Principal      Int.
 Name                                             Class   Scheduled      Asserted         Allowed         Paid         Paid
 Becket & Lee                                 Unsecured         140.00        140.78           140.78           0.00       0.00
 Capital One Auto Finance                     Secured       17,086.00     17,546.94        17,546.94       2,963.10     796.57
 CAPITALONE                                   Unsecured         170.00           NA               NA            0.00       0.00
 CBE GROUP                                    Unsecured         449.00           NA               NA            0.00       0.00
 City of Chicago - Parking and red Light Ti   Unsecured         700.00           NA               NA            0.00       0.00
 Credit Management LP                         Unsecured         261.00           NA               NA            0.00       0.00
 Educational Credit Management Corp           Unsecured     10,581.00     10,431.27        10,431.27            0.00       0.00
 Enhanced Recovery Co L                       Unsecured         289.00           NA               NA            0.00       0.00
 FED LOAN SERV                                Unsecured     15,750.00            NA               NA            0.00       0.00
 Resurgent Capital Services                   Unsecured         643.00        809.18           809.18           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-00348        Doc 47      Filed 04/22/19     Entered 04/22/19 15:59:46             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,546.94          $2,963.10           $796.57
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $17,546.94          $2,963.10           $796.57

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,381.23               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,685.24
         Disbursements to Creditors                             $3,759.67

 TOTAL DISBURSEMENTS :                                                                       $5,444.91


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
